NO. 28294

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

IN THE lNTEREST OF N.C., a Minor

CERTlORARl TO THE INTERMEDIATE COURT OF APPEALS
(FC-J NO. OO63855)

ORDER ACCEPTING APPLICATlON FOR WRlT CF CERTIORARI
(By: Duffy, J., for the courtW

Petitioner/Minor-Appellant’5 application for writ of
certiorari, filed on January 22, 20lO, is hereby accepted.
DATED: Honolulu, Hawai‘i, March 4, 20l0.
FOR THE COURT:

§LL.,.L£, Q»e@@,, go

ASSociate JuStice

 

Julie Kai Barreto,
for petitioner/minor-
appellant on the
application

 

   

 

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.